Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to in order to correct the recitation of elements. Examiner has
prepared amendments to claim 1 below.

1. A multi-station wheel deburring device, consisting of:
a frame, two first cylinders, four guide pillars, four guide sleeves, a lower fixing plate, a lower lifting plate, a first guide rail, a lower sliding table, a first belt pulley, a first shaft, a first bearing seat, a swivel, a servo electric first cylinder, a second guide rail, a first servo motor, a first lifting table, a third guide rail, a second servo motor, a transition plate, a second bearing 10seat, a third servo motor, a second shaft, a roll-over stand, a fourth servo motor, a first brush, a first sliding plate, a first rack, a first gear, a first bolt, a turntable, a fourth guide rail, a second bolt, an upper sliding table, a second belt pulley, a third bearing seat, a third shaft, a second brush, a fifth servo motor, a first synchronous belt, a third belt pulley, a second rack, a second gear, a sixth servo motor, a fifth guide rail, a second 15lifting table, a second servo electric cylinder, a second cylinder, an upper fixing plate, two third racks, an upper guide rail, a left sliding plate, two left bearing seats, two left shafts, V-shaped rollers, two right shafts, two right bearing seats, a right sliding plate, a seventh servo motor, third bolts, a sixth guide rail, a base plate, a fourth servo electric cylinder, seventh guide rails, telescopic plates, eighth guide rails, a plurality of brush bundles, a plurality of fifth servo 20electric cylinders, fourth racks, fourth gears, ninth servo motors, a eighth servo motor, a second synchronous belt, a fourth belt pulley, a third servo electric cylinder and a third gear, wherein 
a lower lifting translation system comprises: 
the two first cylinders and the four guide sleeves are all fixed below the lower fixing plate; 
the output ends of the first 25cylinders are hinged with the lower part of the lower lifting plate; 
the four guide pillars matched with the four guide sleeves are fixed below the lower lifting plate; 
the lower sliding table is mounted above the lower lifting plate via the first guide rail; 
the third servo electric cylinder is fixed on the right side above the lower lifting plate, and the output end thereof is connected to the right side of the lower sliding table; 
the eighth 30servo motor is fixed above a top plate of the lower sliding table, and the fourth belt pulley is fixed at the output end thereof; 
the first bearing seat is fixed above the top plate of the lower sliding table; 
the first shaft is mounted inside the first bearing seat via a bearing; 
the swivel is mounted outside the first bearing seat via a bearing; 
the first belt 11pulley is fixed at the lower end of the first shaft; 
the first belt pulley is connected to the fourth belt pulley via the second synchronous belt; 
a first brush system comprises: 
the side of the first lifting table is mounted on the left side of the swivel via the second guide rail; 
the servo electric first cylinder is 5fixed below the swivel, and the output end thereof is connected to the lower right part of the first lifting table;
 the first servo motor is fixed below the first lifting table, and the first gear is fixed at the output end thereof; 
the first sliding plate is mounted above the first lifting table via the third guide rail; 
the first rack is fixed on the right side of the first sliding plate and engaged with the first gear; 
the second bearing seat is mounted above 10the transition plate; 
the side of the second bearing seat is hinged with one end of the first sliding plate; 
the third servo motor is fixed to the side of the first sliding plate, and the output end thereof is connected to the second bearing seat; 
the second shaft is mounted inside the second bearing seat via a bearing; 
the second servo motor is fixed below the transition plate, and the output end thereof is connected to the lower part of the second 15shaft; 
the roll-over stand is fixed above the second shaft; the first brush is mounted above the roll-over stand; 
the fourth servo motor is fixed to the side of the roll-over stand, and the output end thereof is connected to one side of the first brush;
the first bolt is fixed on the right side above the first lifting table, and cooperates with a hole in the turntable; 
the turntable is fixed at the top of the first shaft;  
20a second brush system comprises: 
the left side of the second lifting table is mounted on the right side of the swivel via the fourth guide rail; 
the second servo electric cylinder is fixed below the swivel, and the output end thereof is connected to the lower left part of the second lifting table; 
the sliding table is mounted above the second lifting table via the fifth guide rail; 
the fifth servo motor is fixed to the right side 25above the upper sliding table, and the third belt pulley is fixed at the output end thereof; 
the third bearing seat is fixed to the left side above the upper sliding table; 
the third shaft is mounted inside the third bearing seat via a bearing; 
the second brush is fixed above the third shaft; 
the second belt pulley is fixed below the third shaft; 
the second belt pulley is connected to the third belt pulley via the first synchronous belt; 
the second 30rack is fixed to the right side of the upper sliding table; 
the sixth servo motor is fixed to the right side of the second lifting table, and the second gear is fixed at the output end thereof; 
the second gear is engaged with the second rack; 
the second bolt is fixed to the left side above the second lifting table;  
12a synchronous clamping drive system comprises: 
the upper fixing plate is fixed at the upper part of the frame; 
the third gear is fixed in the middle above the upper fixing plate; 
the left sliding plate is mounted above the upper fixing plate via the upper guide rail; 
the two left bearing seats are fixed above the left sliding plate; 
the two left 5shafts are mounted inside the two left bearing seats via bearings; 
the V-shaped rollers are fixed above the two left shafts; 
the two right bearing seats are fixed above the right sliding plate; 
the two right shafts are mounted inside the two right bearing seats via bearings; 
the V-shaped rollers are fixed above the two right shafts; 
the seventh servo motor is fixed below the right sliding plate, and the output end thereof is connected to one of the 10right shafts; 
the second cylinder is fixed above the upper fixing plate, and the output end thereof is connected to the left sliding plate; 
a third rack is fixed below the left sliding plate and the right sliding plate respectively, and the two third racks are engaged with the third gear at the same time; 
a third brush system comprises: 
a side of the base plate is mounted on a side of 15the swivel via the sixth guide rail; 
the fourth servo electric cylinder is fixed below the swivel, and the output end thereof is connected to the lower side of the base plate; 
the third bolt is fixed to the top of the base plate, and matches a hole in the turntable; 
the telescopic plate is mounted on the side of the base plate via the seventh guide rail; 
a plurality of brush bundles are mounted on the side of the telescopic plate via the eighth 20guide rail; 
a plurality of fifth servo electric cylinders are fixed to the bottom of the telescopic plate, and the output ends thereof are connected to the respective brush bundles; 
the ninth servo motor is fixed to the bottom of the base plate, and the fourth gear is fixed to the output end thereof; 
the fourth rack is fixed to the left side of the telescopic plate and engaged with the fourth gear; and 
wherein there are two sets of 25left and right symmetrical third brush systems.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
During Examination, the following references were considered in light of the claimed invention, however neither qualify as prior art: Li (US 2020/0139504) and Xue (US 10,160,085). An evaluation of the claims for Double Patenting was also conducted, wherein Examiner determined that no rejection was necessary. 
The following reference was considered in terms of prior art rejections: Xue (US 2016/0184958). However, the closed scope of the claimed invention as recited is neither anticipated, taught, nor suggested by the prior art, including the gear, rack, and brush structures disposed in and functioning  as required by the claims, in combination with additional elements of the claim. The claimed invention as currently recited is neither taught nor suggested by the prior art as a whole, either alone or in combination.
This application is in condition for allowance except for the following formal matters: 
Examiner has objected to the claims for informal matters which require correction. Although the limitations are clear, the form of the claim is objected to as elucidated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723